UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
DON HAMRICK,                           )
                                       )
            Plaintiff,                 )
                                       )     Civil Action No. 10-857 (JDB)
      v.                               )
                                       )
UNITED STATES, et al.,                )
                                       )
            Defendants.                )
______________________________________)

                                  MEMORANDUM OPINION

       Don Hamrick, proceeding pro se,1 has filed a 350-page complaint that asserts a variety of

causes of action against the United States, "putative president Barack Obama," Chief Justice John

Roberts, the director of the U.S. Marshals Service, the Secretary of the Department of Homeland

Security, and the Commandant of the U.S. Coast Guard. The complaint includes, among other

things, claims arising under the Second Amendment to the U.S. Constitution and the Civil RICO

Act, 18 U.S.C. § 1964. Hamrick seeks damages of $14.4 million.

       Federal Rule of Civil Procedure 8(a)(2) states that a complaint must contain a "short and

plain statement of the claim showing that the pleader is entitled to relief." The purpose of Rule

8(a)(2) is to give fair notice of the claim being asserted so that the defendant will have an


       1
          Hamrick, purporting to proceed under 28 U.S.C. § 1916, has not paid fees or costs in
this action. Section 1916 permits seamen to "institute and prosecute suits and appeals in their
own names and for their own benefit for wages or salvage or the enforcement of laws enacted for
their health or safety without prepaying fees or costs or furnishing security therefor." The Court
need not determine whether this statute applies to Hamrick's complaint, as the Court concludes
that the action should be dismissed sua sponte. See Hamrick v. United States, Civ. A. No. 08-
1698 (D.D.C. Jan. 30, 2009) (Memorandum Opinion) (declining to evaluate the applicability of
28 U.S.C. § 1916 to another suit filed by Hamrick).

                                                 -1-
opportunity to file a responsive answer, prepare an adequate defense, and determine whether the

doctrine of res judicata applies. See Conley v. Gibson, 355 U.S. 41, 47 (1957); Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       The Court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Nonetheless, courts may dismiss an action sua sponte under Rule 8(a)(2)

where the complaint sets forth "'a meandering, disorganized, prolix narrative'" or is "'so verbose,

confused and redundant that its true substance, if any, is well disguised.'" Hamrick v. United

Nations, 2007 WL 3054817, at *1 (D.D.C. 2007) (quoting Brown, 75 F.R.D. at 499). Hamrick's

exceedingly lengthy complaint -- utterly confusing, and at times indecipherable -- easily meets

these standards. Accordingly, the Court will dismiss Hamrick's current complaint without

prejudice, as has been done on other occasions. See Hamrick v. United States, Civ. A. No. 08-

1698 (dismissing complaint on identical grounds); Hamrick v. United Nations, 2007 WL

3054817 (same); Hamrick v. Brewer, Civ. A. No. 05-1993 (D.D.C. Oct. 20, 2005) (same). The

Court will also deny all pending motions as moot.

       Hamrick may refile an amended complaint that cures the deficiencies identified above.

But "[i]f Mr. Hamrick files an amended complaint that merely recycles the Complaint presently

before the Court it may be dismissed with prejudice." Hamrick v. United Nations, 2007 WL

3054817, at *1. A separate Order accompanies this Memorandum Opinion.


                                                                    /s/
                                                            JOHN D. BATES
                                                         United States District Judge
Date: August 24, 2010


                                                -2-